Citation Nr: 0415152	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  98-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in a 20 percent rating for a 
right knee disability.   
 
2.  Entitlement to an increase in a 10 percent rating for a 
left knee disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




REMAND

The veteran had active service from October 1981 to October 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO rating decision which 
denied an increase in a 20 percent rating for a right knee 
disability and denied an increase in a 10 percent rating for 
a left knee disability.  In a May 2003 decision, the Board 
denied the claims.  The veteran then appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In August 2003, the parties (the veteran and the VA 
Secretary) filed a joint motion requesting the Court to 
vacate and remand the Board decision; such motion was granted 
by an August 2003 Court order.  

The stated purpose of the joint motion and Court order is for 
the Board to address compliance with legal provisions on the 
VA's duty to notify the claimant with regard to evidence and 
information necessary to substantiate his claims, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Charles v. Principi, 16 Vet.App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board itself may not provide such notice to the claimant.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (2003).  In light of the joint motion 
and Court order, the Board is returning the case to the RO to 
assure VA compliance with the notice provisions of the law.  

Accordingly, the case is remanded for the following: 

1.  The RO should send the veteran written 
notice concerning the evidence and 
information necessary to substantiate his 
claims for increased ratings for right and 
left knee disorders, including what 
portion he is to provide and what portion 
the VA is to provide.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claims 
for increased ratings for right and left 
knee disorders.  If the claims are denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




